Boslaugh, J.
The defendant was originally charged with shooting Donna I. Harpster, his wife, with intent to kill, wound, or maim. Pursuant to a plea bargain, the information was amended to charge assault with intent to inflict great bodily injury, to which the defendant pleaded nolo contendere. The defendant was found guilty and sentenced to 6 to 10 years imprisonment. The defendant has appealed and contends the sentence imposed was excessive.
*235The shooting took place at the defendant’s home in Lincoln, Nebraska. During an argument with his wife, the defendant went to his bedroom, picked up and loaded a .20 gauge shotgun, and returned to the hallway with the gun cocked and his finger on the trigger. The gun discharged, striking Mrs. Harpster in the left shoulder, inflicting very serious injuries. The defendant then attempted to reload the gun. The defendant was intoxicated at the time of the offense and claims that the shooting was accidental. A witness, who was present at the time of the shooting, states that immediately before shooting his wife, the defendant stated that he would “blow her head off.”
The defendant is 37 years of age and has a 7th grade education. The defendant was committed to the State Training School for Boys in Maryland at the age of 14 and was sentenced to the Maryland State Reformatory for larceny of an automobile when he was 16 years of age. In 1961 the defendant was sentenced to a federal prison for violation of the Dyer Act. In 1970 he was sentenced to the Nebraska Penal Complex for debauching a minor. On that occasion the defendant had forced two young men to commit sodomy at gunpoint. In 1974 the defendant was charged with attempted murder in San Bernardino, California, for assaulting his wife with a knife.
In view of the defendant’s past record and the violent nature of the offense which was committed, the sentence which was imposed in this case was not excessive. The judgment of the District Court is affirmed.
Affirmed.